COLLIER, C. J.
The trial of the right of property, to
which the plaintiff and Hendrix were parties, was consequential to, and dependent upon the judgment recovered against the defendant, in 1841. The object of the plaintiff in the *362prosecution of the suit against the property, was to obtain satisfaction of his judgment, and if that judgment had lost its vitality by reversal on error, pending ihe claim of Hendrix, even if the court had proceeded to the trial, for the purpose of ascertaining who should pay the costs, and the claimant was unsuccessful, no order of sale would have followed. In fact, if the judgment against the defendant had been vacated, there would have been nothing of which the court could have ordered satisfaction, or upon which such an order could have rested.
The defendant was no party to the suit between plaintiff and Hendrix, and prima facie had no interest in it; consequently, the decision in that case determined nothing adversely to him, nor imposed upon him any liability beyond what had been already ascertained. It determined nothing more, than that a slave which had been levied on under an execution founded on the judgment against the defendant, was his property, and subject to its satisfaction; and that the slave might be available for that purpose, it was ordered that he be sold. The reversal of the judgment, in point of law annulled it, and left the order nothing upon which to rest— its effect upon the order was quite as potent as the payment of the amount of the judgment and execution.
It follows, that the judgment of the circuit court superseding the order of sale, was in conformity to law; and it is therefore affirmed.